                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

BRANDON KING                                                            PLAINTIFF

VS.                               4:19-CV-29-BRW-BD

BOMBGARDENER, et al.                                                   DEFENDANTS

                                     JUDGMENT

      Based on the order entered today, this case is DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED this 31st day of January, 2019.



                                        /s/ Billy Roy Wilson ______________
                                        UNITED STATES DISTRICT JUDGE
